Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This is in response to Application filed 03/16/21.  Claims 1 – 20 has been examined. 

Claim Objections

3.	Claims 1 – 20 are objected to because of the following informalities:  IoT endpoints.  This Acronym/Term is defined within the claim and could be construed to mean something else. Appropriate correction is required.

Allowable Subject Matter
4.	Claims 1 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

“…obtain a device template specifying at least one device property associated with a
plurality of IoT endpoints, the device template specifying at least one metric associated
with at least one IoT endpoint;
collect metric data associated with the at least one metric;
cause the metric data to be stored in a data store associated with a deployment of
the IoT endpoints; cause a software update to be installed on at least a subset of the IoT endpoints;
collect updated metric data associated with the at least one metric after the
software update; cause the updated metric data to be stored in the data store; and
generate a comparison of the metric data and the updated metric data…”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao US 2020033645 also disclose IOT endpoint implementation in an environment including updating as well implementation of metrics.


Correspondence Information
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192